DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 33-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant has amended the claims with new limitation(s) as recited in all of the independent claims. This Final action introduces a new ground of rejection to address the new limitation(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-35, 39-41, 43-45, 47, 49-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feuersanger et al. (Pub No.: 2013/0039202) in view of Lunttila et al. (Pub No.: 2013/0163527).
Regarding claim 33, 39, Feuersanger et al. discloses a method in a radio network node (see fig. 1, eNB), wherein the method comprises: 
sending, to a user equipment, a first message (read as RRC signaling in para. 0142) comprising information about a resource for use by the user equipment when transmitting channel quality reports, the resource is for periodic transmission of the channel quality reports on a physical uplink control channel (PUCCH) (Feuersanger et al. see para. 0142, 0231; channel quality feedback may be for example transmitted on pre-configured uplink resources on a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH), or alternatively on uplink resources on the physical uplink control channel (PUCCH) configured by RRC for periodic channel quality feedback.). Thus, the RRC is the first message sent to the mobile terminal, wherein the RRC is comprising information about resource information for transmitting periodic reports on a PUCCH; 
sending, to the user equipment, a second message (read as (de) activation message in para. 0235) for activation, in the user equipment, the periodic transmission of the channel quality reports on the PUCCH using the resource identified in the first message (Feuersanger et al. see para. 0235-0237; the component carrier (de) activation message may be used to trigger/activate periodic channel quality feedback ( periodic CQI/PMI/RI transmission) with respect to the sub-frame where the 
receiving, from the user equipment, at least a first channel quality report and a second channel quality report, wherein the first channel quality report and the second channel quality report are received on the PUCCH resource (Feuersanger et al. see para. 0235-0237; …starts signaling periodic CQI reports in the sub-frames and on the PUCCH resources that have been configured for the component carrier activated by the component carrier (de) activation message.). Thus, the base station starts receiving periodic CQI reports (e.g., first and second reports) in the resources configured by the RRC; 
sending, to the user equipment, a third message (read as the deactivation message in para. 0240) for deactivating, in the user equipment, the periodic transmission of the channel quality reports (Feuersanger et al. see fig. 22, fig. 23; paragraphs 0228, 0237-0240; the mobile terminal provide periodic CQI reports for DL CC2 with periodicity NPeriodicity configured for periodic CQI reporting, until the CC deactivation message of the base station deactivates DL CC2); 
However, Feuersanger et al. does not explicitly disclose the feature after sending the third message for deactivation in the user equipment the periodic transmission of the channel quality reports on the PUCCH, receiving, from the user equipment, a third channel quality report.
Lunttila et al. from the same or similar fields of endeavor discloses the feature after sending the third message for deactivation in the user equipment the periodic transmission of the channel quality reports on the PUCCH, receiving, from the user equipment, a third channel quality report (Lunttila et al. see fig. 5, Steps S1 and S6; para. 0066, 0070, 0074; In para. 0066, … the UE determines which component carriers of an aggregated carrier are considered to be deactivated. It should be appreciated that this determination can be made from determining which component carriers are considered to be activated, the remaining component carriers then being considered as deactivated. The determination 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the disclosure of Feurersanger et al. and to implement with the feature as taught by Lunttila et al. to receive a third report from the UE based on the deactivation signaling transmitted by the base station.
The motivation would be to provide transmission reliability.
Claims 43, 49 are directed to a User Equipment (UE), which is the opposite side of the radio network node having the reverse functionalities. Therefore the claims 43, 49 are rejected similarly to claims 33, 39, respectively.
Regarding claims 34, 40, 44, 50, Feuersanger et al. discloses the feature wherein the second message comprises a first indication for the activation of the periodic transmission of the at channel quality reports, wherein the second message comprises downlink control information, which comprises the first indication (Feuersanger et al. see paragraphs abstract; 0190, 0227).
Regarding claim 35, 41, 45, 51, Feuersanger et al. discloses the feature wherein the second message comprises a first indication for the activation of the periodic transmission of the channel quality reports, wherein the second message comprises a medium access control element, MAC CE, which comprises the first indication (Feuersanger et al. see paragraphs 0111, 0115).
Regarding claim 47, Feuersanger et al. does not explicitly disclose the feature wherein the third channel quality report of the channel quality reports is transmitted on a physical uplink shared channel, PUSCH, along with a scheduled uplink transmission.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the disclosure of Feuersanger et al. and to implement with the feature as taught by Lunttila et al. to deactivate the PUCCH periodic reporting and to activate PUSCH periodic reporting if scheduled UL data exists in the UE is detected.
The motivation would be to lower transmission cost.


Claims 36, 42, 46, 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feuersanger et al. (Pub No.: 2013/0039202) in view of Lunttila et al. (Pub No.: 2013/0163527) as applied to claim 33, 39, 43 or 49 above, and further in view of IDS reference: 3GPP TSG RAN WG1 Meeting #49bis, R1-072721, Clarify UL physical channel scheduling for CQI report, June 25-29, 2007, hereinafter referred as “3GPP reference”.
Regarding claims 36, 42, 46, 52, Feuersanger et al. in view of Lunttila et al. does not explicitly disclose the feature wherein a second indication specifies a time period during which the periodic transmission is activated, the second indication being comprised in the first message or in the second message.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the disclosure of Feuersanger et al. in view of Lunttila et al. and to implement with the feature as taught by the 3GPP reference to include indication of interval/timing of CQI report.
The motivation would be to enhance transmission efficiency.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feuersanger et al. (Pub No.: 2013/0039202) in view of Lunttila et al. (Pub No.: 2013/0163527) as applied to claim 33, 39, 43 or 49 above, and further in view of Moberg et al. (Pub No.: 2011/0021230).
Regarding claim 37, Feuersanger et al. in view of Lunttila et al. does not explicitly the feature: in advance to sending the third message for deactivating the periodic transmission of the channel quality reports, the method further comprising: detecting existence of scheduled uplink transmission in a subframe; and, wherein the third channel quality report is received in the subframe on a physical uplink shared channel, PUSCH.
Moberg et al. from the same or similar fields of endeavor discloses the feature: in advance to sending the third message for deactivating the periodic transmission of the channel quality reports, the method further comprising: detecting existence of scheduled uplink transmission in a subframe; and, wherein the third channel quality report is received in the subframe on a physical uplink shared channel, PUSCH (Moberg et al. see para. 0033, 0037; in para. 0033, …If the eNodeB scheduler 107 decides that more detailed or more frequent reports are necessary the UE 103 can be scheduled resources for transmission of CQI on the PUSCH by setting a specific bit in the uplink grant to 1. In para. 0037, …the 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the disclosure of Feuersanger et al. in view of Lunttila et al. and to implement with the feature as taught by Moberg et al. to determine whether PUSCH uplink data transmission is required, before transmits the uplink grant (e.g., deactivation message).
The motivation would be to provide transmission reliability.

Claims 38, 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feuersanger et al. (Pub No.: 2013/0039202) in view of Lunttila et al. (Pub No.: 2013/0163527) as applied to claim 33, 39, 43 or 49 above, and further in view of Mallik et al. (Pub No.: 2011/0188393).
Regarding claims 38, 48, Feuersanger et al. in view of Lunttila et al. does not explicitly disclose the feature for receiving, from the user equipment, a capability message for indicating the user equipment's capability relating to periodic or a-periodic transmission of the channel quality reports.
Mallik et al. from the same or similar fields of endeavor discloses the feature receiving, from the user equipment, a capability message for indicating the user equipment's capability relating to periodic or a-periodic transmission of the channel quality reports (Mallik et al. see paragraph 0088; a channel information reporting mode may be selected based on various factors such as the number of cells in the CoMP measurement set, the number of subbands, the channel conditions observed by the UE for 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the disclosure of Feuersanger et al. in view of Lunttila et al. and to implement the feature as taught by Mallik et al. to receive UE’s capability information for transmission of a channel reporting mode.
The motivation would be to reduce transmission error rate.


Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAN YUEN/Primary Examiner, Art Unit 2464